DETAILED ACTION
This office action is responsive to communication filed on October 24, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed November 4, 2022 was received and has been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The previous rejection of claim 11 is removed in view of Applicant’s response.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, at line 5 thereof, “between a microlens the small-photodiode region”.  It is unclear what is meant by this limitation.  As such claim 1 is deemed indefinite by the Examiner.
Claim 1 additionally recites, at lines 8 and 9 thereof, “the small-photodiode section”.  However, claim 1 does not previously recite a small-photodiode section.  Therefore, it is unclear what this recitation is referring to.  Claim 1 is indefinite for this additional reason.
Claims 2, 3, 5-13, 21 and 22 are indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.
This rejection may be overcome by amending line 5 of claim 1 to instead recite, “between a microlens and the small-photodiode region” and lines 8 and 9 of claim 1 to instead recite “the small-photodiode region”, and this is how the Examiner will interpret claim 1 for prior art purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 15-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0391361).

	Consider claim 1, Huang et al. teaches:
	A flicker-mitigating pixel-array substrate (see figures 9A-9C) comprising: 
	a semiconductor substrate (substrate, 110, paragraph 0014) including a small-photodiode region (photosensitive region, 121, paragraph 0015), a back surface (110B) of the semiconductor substrate (110) forming a trench (112, figure 3) surrounding the small-photodiode region (121) in a cross-sectional plane parallel to a first back-surface region of the back surface above (110B) between a microlens (micro-lens, 195) and the small-photodiode region (121, see figures 9A and 9B, paragraphs 0023, 0029, 0031, 0034 and 0035); and 
	a metal layer (light blocking structure, 172) that (i) at least partially fills the trench (see figure 9A, paragraphs 0028, 0031 and 0035), (ii) surrounds the small-photodiode region (121) in the cross-sectional plane (see figures 9A and 9B, paragraphs 0029, 0031 and 0035), and (iii) includes a layer-region between the microlens (195) and the small-photodiode region (121, see figure 9A).

	Consider claim 3, and as applied to claim 1 above, Huang et al. further teaches an adhesion layer (barrier/adhesion layer, 175) covering the first back-surface region and extending into the trench (112) between (i) the metal layer (172) and an inner-sidewall region of the back surface and between (ii) the metal layer (172) and an outer-sidewall region of the back surface (see figures 9A and 9C, paragraphs 0028, 0030, 0038, and 0039).

	Consider claim 21, and as applied to claim 1 above, Huang et al. further teaches the layer-region spanning a width of the trench that exceeds a width of the small-photodiode region (The a layer-region (210) covers the trench, as shown in figures 9A and 9C.  The light blocking structure (172), and thus the trench associated therewith, surrounds the small-photodiode region (121) as detailed in paragraphs 0031 and 0035.  As such, a trench will extend along a line such as that indicated by “195” in figure 9B.  Taking the A-A direction in figure 9B to be the width direction, a width of the trench extending along 195 is wider than a width of the small photodiode region (121), as shown in figure 9B.  As such, a width of the layer-region (210) is also wider than the small-photodiode region (121).).
 
	Consider claim 15, Huang et al. teaches:
	A method for fabricating a flicker-mitigating pixel-array substrate comprising: 
	forming, on a back surface (110B) of a semiconductor substrate (substrate, 110, paragraph 0014), a metal layer (light blocking structure, 172, paragraphs 0028, 0029, 0031 and 0035) that includes a within-trench region (bottom portion, 220, figure 9C) and an above-trench region (top portion, 210, figure 9C) that adjoins the within-trench region (see figure 9C and the interpretation detailed below); 
	the within-trench region (220) being in a trench (112, paragraph 0023, see figure 9C), wherein both the trench (112) and the within-trench region (220) surround a small-photodiode region (photosensitive region, 121, paragraph 0015) of the semiconductor substrate (110) in a cross-sectional plane parallel to a first back-surface region of the back surface (110B) above the small-photodiode region (121, see figures 9A-9C,  paragraphs 0029, 0031 and 0035), 
	the above-trench region (210) being on the first back-surface region (110B, see figure 9C) and, above the small-photodiode region (121, see figure 9A), spanning a width of the trench that exceeds a width of the small-photodiode region (The above-trench region (210) covers the trench, as shown in figures 9A and 9C.  The light blocking structure (172), and thus the trench associated therewith, surrounds the small-photodiode region (121) as detailed in paragraphs 0031 and 0035.  As such, a trench will extend along a line such as that indicated by “195” in figure 9B.  Taking the A-A direction in figure 9B to be the width direction, a width of the trench extending along 195 is wider than a width of the small photodiode region (121), as shown in figure 9B.  As such, a width of the above-trench region (210) is also wider than the small-photodiode region (121).).

	Consider claim 16, and as applied to claim 15 above, Huang et al. further teaches that before forming the metal layer (172), depositing at least one of an adhesion layer (barrier/adhesion layer, 175) on (i) the first back-surface region (110B) and (ii) an inner-sidewall region, an outer-sidewall region, and a bottom-region of the back surface that define the trench (see figures 9A and 9C, paragraphs 0028, 0030, 0038, and 0039).

	Consider claim 17, and as applied to claim 15 above, Huang et al. further teaches depositing a buffer layer (buffer layer, 164) on the metal layer (172, see figure 9A, paragraph 0024) and above a large-photodiode region adjacent to the small-photodiode region (As shown in figure 9A, the buffer layer (164) is formed above a larger photodiode region than region 121.).

	Consider claim 18, and as applied to claim 17 above, Huang et al. further teaches depositing the buffer layer (164) comprising embedding the metal layer (172) in the buffer layer (164, see figures 9A and 9C).

	Consider claim 20, and as applied to claim 15 above, Huang et al. further teaches forming the metal layer (172) comprising: depositing an initial metal layer (170 on the first back-surface region (see figure 6, paragraphs 0028 and 0029), a second back-surface region above a large-photodiode region adjacent to the small-photodiode region (i.e. over a larger region than the small-photodiode region (121), as shown in figure 6), and in the trench (see figure 6, paragraph 0029); and 
	removing regions of the initial metal layer (170) located above the second back-surface region by exposing the metal layer (170) through a photomask and etching the exposed metal layer (see paragraph 0030, figures 6 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0391361) in view of Tayanaka et al. (US 2018/0033809).

	Consider claim 2, and as applied to claim 1 above, Huang et al. does not explicitly teach that a thickness of the metal layer above the first back-surface region being between 0.1 micrometers and 0.3 micrometers.
	Tayanaka et al. similarly teaches metal light blocking film (1002, paragraph 0541) surrounding a photodiode region (PD, see figure 84), and further teaches that a thickness of a horizontal light blocking part (1002A) of the metal light blocking film is between 0.1 micrometers and 0.3 micrometers (e.g. 140 nm, paragraph 0602).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the metal layer above the first back-surface region taught by Huang et al. be between 0.1 micrometers and 0.3 micrometers as taught by Tayanaka et al. for the benefit of providing light blocking with a transmissivity of -100 dB or less (Tayanaka et al., paragraph 0602).

Claims 5, 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0391361) in view of Funaki (US 2018/0091723).

	Consider claim 5, and as applied to claim 1 above, Huang et al. teaches that the pixel array comprises two-by-two arranged pixels (see paragraph 0206).
	Huang et al. does not explicitly teach the semiconductor substrate further including four large-photodiode regions forming a two-by-two array, the small-photodiode region being located at a center of the two-by-two array.
	Funaki similarly teaches a pixel array (figure 4) comprising a small-photodiode region (small photodiode, 106, paragraph 0032), and further teaches the semiconductor substrate further including four large-photodiode regions (large photodiodes, 105) forming a two-by-two array (see figure 4), the small-photodiode region (106) being located at a center of the two-by-two array (see figures 4 and 5, paragraph 0032).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor substrate taught by Huang et al. comprise four large-photodiode regions formed in a two-by-two array around the small-photodiode region as taught by Funaki for the benefit of enabling the suppression of flicker in a captured image (Funaki, paragraph 0155).

	Consider claim 7, and as applied to claim 5 above, Huang et al. does not explicitly teach the large-photodiode regions.
	Funaki further teaches the four large-photodiode regions including a first, a second, a third, and a fourth large-photodiode region, the semiconductor substrate further including an additional small-photodiode region, the semiconductor substrate further including a fifth large-photodiode region and a sixth large-photodiode region that, with the third and fourth large-photodiode regions, form an additional two-by-two array, the additional small-photodiode region being located at a center of the additional two-by-two array (As shown in figure 4, two-by-two large-photodiode arrays are arranged diagonally with a small photodiode in the center of each two-by-two large-photodiode array.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor substrate taught by Huang et al. comprise four large-photodiode regions formed in a two-by-two array around each small-photodiode region as taught by Funaki for the benefit of enabling the suppression of flicker in a captured image (Funaki, paragraph 0155).

	Consider claim 9, and as applied to claim 5 above, Huang further teaches a passivation layer (accumulation layer, 162) between the metal layer (172) and the semiconductor substrate (110) and covering the back-surface region of each of the photodiode regions (121, see figures 9A and 9C, paragraphs 0024 and 0025).
	The combination of Huang et al. and Funaki teaches the four photodiode regions (see claim 5 rationale).

	Consider claim 12, and as applied to claim 5 above, Huang further teaches a buffer layer (buffer layer, 164) located above the first back-surface region and the photodiode regions (see figure 9A, paragraph 0024), the metal layer (172) being between the first back-surface region and the buffer layer (164, see figure 9A).
	The combination of Huang et al. and Funaki teaches the four photodiode regions (see claim 5 rationale).

Allowable Subject Matter
Claim 19 is allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 8, 10, 11 and 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the 35 USC 112 rejection of parent claim 1 being remedied in the manner suggested by the Examiner.
The following is a statement of reasons for the indication of allowable subject matter:   

	Previously objected-to claim 19 is rewritten in independent form, and is thus allowed for the reasons provided with respect to claim 19 on page 14 of the Office Action filed August 2, 2022.

	Consider claim 22, the prior art of record does not teach nor reasonably suggest the semiconductor substrate further including a large-photodiode region adjacent to the small-photodiode region, no part of the layer-region being between an additional microlens and the large-photodiode region, in combination with the other elements recited in parent claim 1.

	Consider claim 6, the prior art of record does not teach nor reasonably suggest the back surface of the semiconductor substrate including four coplanar surface-regions each located above a respective one of the four large-photodiode regions, a top surface of the metal layer above the small-photodiode region being coplanar with one of (i) the four coplanar surface-regions, (ii) a passivation layer formed on each of the four coplanar surface-regions, and (iii) an etch-stop layer formed on each of the four coplanar surface-regions, in combination with the other elements recited in parent claims 1 and 5.

	Consider claim 8, the prior art of record does not teach nor reasonably suggest the semiconductor substrate having (i) a first thickness between the first back-surface region and planar front surface opposite the back surface and (ii) between the planar front surface and a second back-surface region above one of the four large-photodiode regions, a second thickness that exceeds the first thickness, in combination with the other elements recited in parent claims 1 and 5.

	Consider claim 10, the prior art of record does not teach nor reasonably suggest an etch-stop layer between the metal layer and the passivation layer, in combination with the other elements recited in parent claims 1, 5 and 9.

	Claim 11 contains allowable subject matter as depending upon claim 10.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest the buffer layer having a first thickness above the small-photodiode region, and having a second thickness above each of the four large-photodiode regions that exceeds the first thickness, in combination with the other elements recited in parent claims 1, 5 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696